Preparation for the European Council meeting (25-26 March 2010) (debate)
The next item is the debate on the statement by the Council and the Commission on preparation for the European Council meeting (25-26 March 2010).
Mr President, we are, in these first few months of 2010, witnessing an extraordinarily strong dynamic in the European Union, in the midst of the most serious economic crisis we have known for eighty years. At the same time, we are implementing a new treaty, the Treaty of Lisbon, getting new institutions off the ground, and carrying out a very broad reordering of the regulation of our economic systems.
This is happening in a sometimes disorderly fashion, responding to big challenges as we go; currently, for example, the situation of the Greek financial system. However, Europe is meeting this situation by creating new economic policy tools in all areas.
Sometimes, therefore, one cannot see the wood for the trees, but an entirely new way of tackling the extremely complex economy of the 21st century is being created and it is being done through a European approach.
It was done in this way when responding to the very serious crisis and there was an immediate reaction in terms of injecting public money into Europe's economies, which led to large deficits.
It was done in this way by undertaking - and we are here in Parliament to approve it - a complete reform of the supervision of the financial system.
It is being done in this way, by coordinating economic policies. The Commission has indicated that it will submit a proposal to this effect, for the coordination of economic policies, essentially within the euro area. Furthermore, we are also, specifically, experiencing very determined and clear action by the European Union to support financial stability in the euro area. This political commitment was adopted on 11 February in order to consolidate and sustain the financial stability of the euro area.
There is another initiative that is undoubtedly part of that set: the commitment to a new strategy for growth and the creation of high quality jobs. This is the main topic of work for the European Council this weekend; a strategy which was articulated and expanded upon by the European Commission in the document of 3 March and which will essentially be studied by the Heads of State or Government in the spring Council, basically from the viewpoint of the so-called 'strategic objectives'. These are the strategic objectives that the European Commission stated in its document, such as the issues of employment, investment in research and development, climate change and energy, leaving school early, education in general and poverty. In addition, the European Council will also tackle the issue of governance, which we consider one of the inadequacies of the so-called Lisbon Strategy. The Council wants this governance to revolve around its own political leadership and the action of the Commission in supervising the Member States' fulfilment of the commitments they have adopted. This will be, of course, with the close collaboration and monitoring of everything by Parliament and, of course, the Union's institutions as a whole.
That will basically be the aim of the European Council's meetings this weekend, including the equally important area of the fight against climate change, in which the EU continues to be a leader. The European Union retains its world leadership in the fight against climate change; it must do so, it must continue holding onto this leadership. There is, moreover, a quantified commitment to the so-called 'fast start'. Let us hope, therefore, that the European Council will quantify and reaffirm that commitment to help developing countries combat climate change over these next few years as well. A commitment by developed countries generally to collaborate with those that are still not developed so that we all arrive at the very important Cancún conference in the best possible condition. At this conference, the European Union must - I repeat - hold on to the leadership it has now, without which the Copenhagen Accords, which we feel are inadequate, would surely not have been reached.
The Member States have unanimously reaffirmed their full agreement with these objectives and that they want to move unequivocally towards legally binding commitments at the Cancún conference in Mexico.
The Heads of State or Government will largely be dealing with those matters. It is also possible - depending on what happens right now, while the European institutions as a whole are sorting out how to cope with the crisis relating to the so-called Greek case - that they will deal with the issue of the financial situation in Greece and the refinancing of the country's public debt. That issue will also arise there, no doubt, because it forms part of a political commitment adopted by the European Union on 11 February at Heads of State or Government level. This was a political commitment to support the financial stability of the euro area, in the sense that if it is necessary to adopt specific measures to maintain that financial stability, such measures will be adopted.
That is, at any event, the principle that will be very much in mind at this weekend's meeting of the European Council.
President of the Commission. - Mr President, it is indeed a very good and timely opportunity for us to meet today - one day before the important Spring European Council. We have challenging tasks ahead of us. For those tasks, the fresh and forceful backing of the European Parliament is of great importance. Having said this, I want to thank and congratulate Parliament for its resolution on Europe 2020, which it adopted in Strasbourg two weeks ago with broad party support.
I also want to take the opportunity to thank the Spanish Presidency of the Council for its support for the Europe 2020 strategy. That support was clearly expressed at different formations of the Council of Ministers.
But now to the European Council: I believe every European Council must do two things. It must show that it is responding to the needs of the moment, and it must work on Europe's long-term strategic framework and long-term strategic objectives.
The crisis entails several pressing concerns for communities, workers and businesses across Europe. And, as we know, public finances at national level are under unprecedented strain. The European Union must of course tackle these issues, including financial stability. I will come back to this again later.
Europe must not make the mistake of neglecting the imperative of working now to bring about long-term change. That is why the European Council will deal with two of our most obvious long-term challenges: our economic future, and climate change.
We have already debated the Europe 2020 strategy together in this Parliament. Your contribution and your commitment will be indispensable in carrying through our ambitions for smart, sustainable, inclusive growth. So, too, will be the contribution of the European Council.
Our level of ambition must be set by the scale of the tasks ahead. We need to show that we have the vision and the coherence to act. And we must be able to communicate this, to show people that our actions will make a difference where it matters. This is why I believe it is so important that the European Council agrees clear targets this week.
The targets which the Commission has put on the table were carefully chosen. They address the need to increase the level of employment, to invest more in research and innovation, to meet our 2020 climate and energy targets, to improve our educational performance and to combat poverty.
These five headline targets pinpoint objectives which people can relate to, and show that the European Union is leveraging reform in areas that everybody knows are important. This is also about the political will to tackle tough problems.
Of course, the targets must be achievable. They should also require an extra effort compared to the status quo, a recognition by our Member States that change is needed, and I will try to convey to the European Council this sense of urgency for the economic situation of Europe now and for the need of reforms for a more sustainable, more inclusive economy and society in Europe.
What is really important is the measures which each Member State will take to boost its growth rate and address the shortcomings we all know are there. We need national measures to address national problems defined according to national circumstances and in full respect of subsidiarity, but set within a common European framework.
If there is a lesson from the financial crisis, it is that we are all interdependent in the world. So we cannot accept the principles of interdependence globally and reject them when discussed at European level.
A common framework, too, which is supported and should be stimulated by particular European Union measures, what we call in our document 'flagship initiatives'.
These flagship proposals will show the European Union level acting in critically important areas such as the digital agenda, innovation, resource efficiency and industrial policy - and, of course, in some cases, will also help targets to be achieved at a national level.
What we are proposing here is a new departure. Thanks to the Lisbon Treaty, we can go for a new approach to economic coordination, a reinforced economic governance of Europe - one which gives the freedom necessary to target at the national level, but which brings a strong European dimension, and using all the instruments at European level to kick-start the economy. Accepting this approach will be the real test for the European Council.
I am encouraged by the results of the informal European Council. I hope that the European leaders will be present and say 'yes' when it comes to responding to these challenges in a collective spirit.
Regarding climate change, I know that this Parliament shares my conviction that climate change is not a subject that can be put on the back burner. We need to keep this top of our agenda.
The European Union has been in the lead, and we still are - we alone have the reduction commitments clearly backed up with the mechanisms to deliver; we are the number one donors of aid to developing countries on climate issues. So let us move on from soul-searching about Copenhagen and take the initiative once again.
We need a clear, unified and ambitious position. That is why the Commission has put forward a communication setting out the steps needed to reinvigorate international negotiations. At the same time, Commissioner Hedegaard has started a set of consultations with our key partners.
So we should make a serious effort to advance at Cancún - building on the very real substance of the Copenhagen Accord. We should keep Kyoto on the agenda, but make clear that it can only be assessed in the light of a global agreement and not before. We should step up outreach activities and build trust, most obviously with developing countries - which is why respecting our pledges on fast-start finance is so important.
And of course, at the same time, we will continue to implement our 20-20-20 package, showing, in particular, how it is compatible with the work of economic modernisation and reform set out in the 2020 strategy.
These two areas show vividly how Europeans are looking to the European Union's political leadership for action. I am convinced that, if we have the will to be bold, we can show Europe as the decisive influence in building the right future for our citizens.
It is in the same spirit that I will present to the European Council some of the major challenges for the G20 that will take place in June in Canada. In fact, we should never forget that some of those issues are European but they should also be addressed at global level.
Financial stability and the economic and financial situation in Greece are not on the formal agenda of this European Council. However, frankly speaking, I cannot see how it is possible for Heads of State or Government, notably those in the euro area, not to discuss this issue. Let me therefore state our position on this.
Greece is currently in the process of correcting its excessive government deficit. Bringing the deficit down vigorously is crucial and Greece has been taking measures to that effect. In particular, Greece is taking measures leading to a reduction of its deficit this year by 4% of GDP. Such fiscal effort is in line with the course of action recommended by the Commission and the Council, as acknowledged by the Council on 16 March. Naturally, Greece's fiscal effort must be continued; it is the only way to secure a lasting reduction in the cost of debt financing.
In response to the economic and financial situation in Greece, the informal meeting of the Heads of State or Government on 11 February stated that, and I quote, 'euro area Member States will take determined and coordinated action, if needed, to safeguard financial stability in the euro area as a whole'.
The Commission believes it is now appropriate to create, within the euro area, an instrument for coordinated action which could be used to provide assistance to Greece in case of need. It should be clear that the creation of such a mechanism will not imply its automatic activation. Creating such a mechanism is also a question of responsibility and solidarity.
Solidarity is a two-way street. Greece is making an economic effort at this point and by supporting this effort, we not only help Greece, but the stability of the eurozone as a whole. The framework for coordinated action should be understood as a safety net to be used only when all other means to avoid a crisis have been exhausted, including, first and foremost, exhausting the scope for policy action at domestic level.
Beyond technical aspects, any possible solution must reinforce and strengthen the unity and the coherence of the eurozone and its governance. The world economy needs stability. The eurozone is a pole of stability, and it is important that its capacity to provide stability is further enhanced. We may need to resort to intergovernmental instruments for some issues, but they need to be embedded into a joint European framework.
It is my firm conviction that the response to the specific challenges will also be a test to European leaders and to their commitment to the European - and monetary - Union. What is at stake is the essential principle of financial stability that is central to the euro; and the euro is one of the most important creations of the European project and the European construction process so far.
I hope this issue will be solved in a spirit of responsibility and solidarity. That is the European way to do it.
(Applause)
Mr President, Mr López Garrido, President of the Commission, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) expects the European Council to reaffirm European solidarity unequivocally while, at the same time, making everyone face up to his or her responsibilities.
The PPE Group also expects the Heads of State or Government to define their roadmap so as to bring Europe out of the crisis. To what extent are they willing to cooperate, and what are the lines they are unwilling to cross? Do they believe that the recovery of growth and employment depends on true common action, with the resources that that requires, or do they prefer to act on their own as regards innovation, education, training, support for SMEs, and the fight against unemployment and poverty, with all too familiar consequences?
I would remind you that our Member States all subscribed, in 2000, to the priorities of the Lisbon Strategy. However, because they did not equip themselves with the resources, because they did not take the objectives seriously, we are now many years behind, and everything that we said would happen has happened, but outside Europe.
My group therefore expects the European Council to go beyond words and to give serious consideration to our common economic objectives on the basis of the Commission's 2020 proposals, an amended version of which Parliament will propose in June.
I come back to solidarity, solidarity of which a great deal has been said for some weeks now and which is actually the be-all and end-all of European integration, from the creation of the single market to common defence, via the euro. This solidarity has been shown since the start of the financial crisis and it must not be denied our Greek friends, or any other EU country that encounters the same difficulties.
This week, it is imperative that a European solution is found to this crisis, and it must be a Community-based solution - I repeat, a Community-based solution - which must be envisaged in accordance with European rules and within the framework of European financial aid mechanisms. Moreover, if we wish, we can even include the International Monetary Fund in this framework, but always in accordance with European rules. It is in everyone's interests that we guarantee the stability of Europe and of the European Monetary System.
Ladies and gentlemen, on the reverse side of Europe there is solidarity, and, on the front side, responsibility. This responsibility is that of each Member State to guarantee accurate and reliable public accounts. It is also that of the citizens of States that are facing temporary payment problems to make sacrifices, to participate in the collective effort to get public finances back on track and to accept the reforms that are necessary to achieve this, however harsh they may be.
In other words, yes, Europe must show solidarity with Greece. It must ensure that Greece comes through this difficult period. However, Greece, too, must carry out those internal reforms that are required in the short and medium terms and in order to warrant this solidarity, and it proposed them to Parliament yesterday in fact. It now remains for Greece to implement them.
Mr President, ladies and gentlemen, the crisis is forcing us to change. The first change concerns the Commission, which I call on to exercise fully and, above all, authoritatively, its role as guardian of the treaties. The criteria of the Stability and Growth Pact must be applied, and the Commission must ensure this. This House will support it in this difficult task.
The second change concerns the governance of our public finances. In a period of growth, it is generally felt that one has the right to conduct one's own budgetary, fiscal and social policy without really worrying about anyone else. However, in a period of crisis, those who have spent the most call for solidarity from those who have been, let us say, more sensible.
Can this continue? I do not think so. It is time for the Member States to coordinate their budgetary, fiscal and social policies better, and let us not be afraid to say it: we want more European governance! Such coordination will only make implementing solidarity-based principles easier, fairer and more natural.
Mr President-in-Office of the Council, I invite you to take initiatives along these lines. As you know, I have a certain amount of experience: it is always in times of crisis that the machine is given a boost. We are in the midst of a real crisis as far as our citizens and the situation on the ground are concerned, and we need political courage.
(Applause)
Mr President, the European summit must and will deal with the crisis in Greece; that much is obvious. The International Herald Tribune writes something interesting in its leading article today: 'Greece has promised to do its homework and to balance its budget'. The Member States belonging to the euro area made their solidarity conditional upon Greece's compliance with their demands in this respect.
Greece has delivered, writes the International Herald Tribune. It is the Member States of the euro area that have not delivered - and particularly the Federal Republic of Germany, which is refusing to keep its promise. That is the first point.
(Applause)
The President of the Commission has quite rightly spoken of a safety net. It is not about transferring money from taxpayers in Germany, France, Italy or any other country into Greece's coffers. That is not the objective. It is about enabling Greece to borrow money on the international markets at the same interest rates as are available to the other countries. Interest rates are usually 2.5 to 3%. As a result of the speculation caused by the failure to demonstrate solidarity with Greece, that country is paying 6%. To put it plainly, Greece's attempts to balance its budget are lining the pockets of speculators on the international financial markets.
(Applause)
This means the people there are being robbed. It is foolish, because if this sets a precedent - if the failure to demonstrate solidarity enables people to speculate against a euro area country that is in deficit to the extent that eventually, internal solidarity is unsustainable and the International Monetary Fund has to step in, then Greece will be merely a prologue. The speculators will then turn their attention to Italy, to the UK and to Spain. If we do not want to see a large-scale conflagration, we need now to demonstrate solidarity with Greece.
Solidarity with Greece - and this is a message that we need to get through to the German Chancellor in particular - therefore makes economic sense. It is not a matter of giving aid for the sake of it.
(Applause)
Consequently, we cannot release Mr Barroso from this obligation by saying the International Monetary Fund should now sort it out. It is the Commission that must propose how we can achieve a sensible stabilisation within the euro area. The Commission has made good proposals and I believe that the Council should go along with them. These do not include calling on the International Monetary Fund. Why not? We are in a position to resolve the problem within the euro area ourselves.
Moreover, I am astonished that Chancellor Merkel is bringing the International Monetary Fund into play. The German Bundesbank - which to German conservatives is as the Vatican is to Catholics - writes in its monthly report for March: 'However, financial contributions from the International Monetary Fund to resolve structural problems - such as to directly finance a budget deficit or to finance a bank recapitalisation - are incompatible with its monetary mandate'. That is a quote from the German Bundesbank. Contrary to the statements of her Minister for Finance, the German Chancellor says that the International Monetary Fund should solve the problem. That is not the right way to go.
What we need now is to send a signal to the international markets: you can speculate all you like, but you will not drive the euro area apart. The speculation will not cease until such a signal has been given. To make it clear what kind of speculation we are talking about, we need to draw attention once again to Credit Default Swaps, or CDSs. This is nothing more than a game: I will insure myself against my neighbour's house burning down. Should my neighbour's house burn down, I get the insurance money. If I were to do that, then I would have a vested interest in seeing his house burn down.
We cannot apply the Florian principle - 'Holy Saint Florian, spare my house, burn the others' - in the European Union. That is why solidarity with Greece is an act to stabilise the euro in the euro area. In the end, you have to decide whether you want to have European solidarity or whether you want to give in to armchair politics. I do not want to make it my own, but I would urge you all to listen carefully to the following quote from Wolfgang Münchau in the Financial Times Deutschland - which is not a Socialist journal, and this man is not a Social Democrat: 'In a situation in which European necessities come up against German populism, let us choose European necessities'.
(Applause)
Mr President, I believe that the conclusion that all of us - the Group of the European People's Party (Christian Democrats), the Greens, Socialists, Liberals and all the other groups, except the Euro-sceptic groups, which are perhaps pleased with what is happening right now in Europe - can draw is that greater clarity is required within the European Council.
The battle has been raging for weeks now outside the European institutions on the question of what should be done to help Greece and the euro area. We have never seen this before: for weeks now, instead of decisions being taken, there has been quarrelling over the measures that should be taken, and anything and everything is being said.
I shall go further, Mr President. I have a feeling that, in four days, certain Members of the Council have done more damage to the European project than all the Euro-sceptics put together have done in four years. That is my feeling today.
(Applause)
The only way to change and to stop that is to take a firm decision on the basis of a Commission proposal. I am pleased that Mr Barroso has announced today that he is going to propose a solution to the Council, a solution - and I echo what Mr Daul said - which must be European and Community-based, and which is not about requesting what has already been requested for months now, namely that money be taken from taxpayers' pockets and given to Greece. It is not about that. It is, in fact, about the need to have a European instrument that will enable the interest rates on Greece's government bonds to be reduced. The best way of doing this is not to make just one country - Greece - issue these government bonds, but to issue them at European level, since Europe has liquidity and credibility.
There are two elements that count in terms of knowing what the interest rate is: liquidity and credibility. Europe has the necessary credibility and liquidity, and it is on this basis that it will be possible to bring down Greece's interest rates without a single euro of taxpayers' money going to Greece. That is absolutely necessary, Mr President, because today the spread - that is the gap between the German rate, which today stands at 3.05%, and the Greek rate, which is 6.5% at present - is 350 basis points. The only way of resolving that is really to take the necessary step of introducing this European instrument.
A second reason to explain this requirement is that the efforts that the Greeks are going to make - must make, are obliged to make - must serve a purpose. For, if a European solution is not chosen, if these interest rates cannot be reduced, all the efforts that the Greeks are going to make will ultimately go to the capital markets. That is what will happen if a firm decision is not taken during this Council. The Greeks are going to make efforts, are going to make savings, and who is going to benefit? The speculators, the capital markets and so on, as they are going to have much higher interest rates.
(Applause)
That is why Europe must intervene. Europe must intervene to ensure that Greece's consolidation measures are worthwhile. They are necessary, but they must also be worthwhile. That is why we support, and why the whole of Parliament must now support, the proposal that the Commission is going to make, and we must hope that the Members of the Council will keep quiet and approve. That is what we must hope for.
Mr President, I would like to remind everyone briefly once again of how quickly - sometimes practically overnight - we decided to bail out Europe's banks when they were in trouble.
Yet it is only now that we are debating the terms on which this assistance is being granted. We still have not clarified the terms of the repayments and responsibilities, nor have we set out how the banks will be supervised. Bearing this in mind, I must also point out that this Greek crisis - this crisis facing the euro - is actually a European crisis and that discussions have been going on for weeks and months without Europeans being able to garner themselves to make the necessary decisions; as far as I am concerned, it is simply shameful. As a German MEP - I hope you are listening, Mr Langen - I am ashamed of my national government.
We read today that a special summit is taking place in Brussels at which decisions will be made on Greece according to Chancellor Merkel's will - what she wants and what will enable her to return to Berlin from Brussels as the victor - without actually discussing satisfactory solutions with the others. I think it is disgraceful. It means that the tabloids and armchair politics have won, and I believe we should think very carefully - you too, Mr Langen, in your German delegation - as to whether the 'to be or not to be' of solidarity in the European Union should hinge on the results of opinion polls currently being obtained by a German party of which the German Chancellor is a member relating to the prospects of electoral success in a Federal German state.
I think it smacks far too much of populism, and it is intolerable that it has not yet been established that the Heads of State or Government will agree during the regular Thursday and Friday Council sessions on how the euro area is to deal with the crisis in Greece.
(Applause)
I have been following the discussions in Germany carefully and last week I was also in Greece, and I would like to make it clear once more to the citizens of my own country, of Greece and of the EU, that this is a time for solidarity; but that henceforth, Greece will only be able to obtain credit on favourable terms if this is not a one-way street. The days I spent in Greece showed me that the people of Greece now have an opportunity to create a better state. The state of Greece must utilise the crisis to bring about real reforms. We will be doing no one any favours if we now show solidarity without calling on Mr Papandreou to make even more far-reaching reforms than have been announced to date. As I have said, the Greek people deserve much better.
Since I find this populism so prevalent in Germany and because I consider it so dangerous, I would also like to argue this from another perspective: in our analysis, the continued existence of the euro - of a single currency - in the long term can only be secured if Europeans pull together and integrate their economic policy. Otherwise, competition for so-called hard interests will, in cases of doubt, always lead us into the difficulties that we are currently facing. We will then have a lot to do, and once again things will turn bitter, Mr Langen. We need to explain the necessity of integration to our citizens.
We have made as heavy weather of this as when discussing the constitution. We are so pleased that the Treaty of Lisbon is finally in force, yet when faced with our first challenge after Lisbon, we let the tabloid press and armchair politics win out over reason. Chancellor Merkel would be well advised - and that means also by you, my fellow Germans in the Group of the European People's Party (Christian Democrats) - to apply the brakes. The necessity of integrating economic policy is what needs to be discussed henceforth. We must be led by transparency, reason and arguments that we can put to our citizens, not by the tabloid press such as BILD-Zeitung. Otherwise, as Mr Münchau wrote today, before long, Chancellor Merkel will be returning defeated from Brussels. Then BILD-Zeitung will write: the euro must be abolished - we must bring back the Deutsche mark. What will we do then?
It is not yet too late. Germany is in a decisive position. I hope that Mr Sarkozy will not give in and is instead more sensible than Chancellor Merkel.
Mr President, it is not without reason that we are talking in this Chamber, today, about Greece, despite the fact that, unfortunately, Greece is not on the agenda for the meeting. I would like, in this Chamber, to express approval for the Greek Government. It is a government which, today, is facing protests on its streets. It may be that the protests are coming from the government's own socialist electorate, but it is a government which, in the name of a rational economy and European solidarity, is taking tough decisions, and is not bowing to populism. I regret to have to say that not all European leaders, today, are able to resist bowing to this kind of populism.
It seems to me that Greece does need our solidarity, because Europe is built on the principle of solidarity, but, of course, we must not allow any politician in any country to treat economic policy like going shopping with a credit card with no limit, because things will end up as they have done in Greece. In future, we should very firmly set conditions for Member States, to ensure they follow a rational economic policy, because a policy which is not based on rational foundations ends up as it has done.
Unfortunately, I have to say that, today, we are also facing a problem which is seen so often in Europe, namely that ideology and politics are more important than the economy. This, unfortunately, is how it ends, and we had an example of this with the introduction of the euro. We can say, today, that Greece probably adopted the euro too early, but because politics was put before the economy, we have the crisis which we have today. I would like to say that I hope the European Commission, under Mr Barroso's leadership, will be the guardian of European solidarity and European economic sense, because we need that sense and solidarity.
I would also like to point out that, in response to the crisis in which we find ourselves, we should not look for medicines which will only make the situation worse. I do not think that greater bureaucracy, integration and regulation in Europe could help what is, and should be, our greatest objective - increasing competitiveness. We should not count on officials being able to decide about how to make our continent better, instead of allowing a free economy to do this. We should also respect the differences in economic and social policy which divide European countries and which result from their different history, culture and other factors. We can, and we should, appeal for European solidarity for Greece, and I hope that I will hear, in this Chamber, expressions of approval for the Greek Government.
Mr President, it is rare for me to agree with the President of Parliament and the President of the Commission. However, when they both call for solidarity with Greece and warn of renationalisation, then I can only agree with them, because what they say is correct. Moreover, recently in Strasbourg, we heard Mr Barroso thinking aloud as to whether the worst of the speculation on the financial markets should be banned outright. The increasing social chasm in the European Union and within the Member States can no longer be overlooked by anyone, yet the pressing issues associated with this are not on the agenda of the Heads of State at their first summit following the entry into force of the Treaty of Lisbon.
The debate on the EU 2020 economic strategy is naturally already on the agenda. As you are aware, my group is not at all keen on this strategy as it has been drafted by the Commission, because it is based on the failed ideology of competition which led to the crisis. We want a strategy for Europe that gives social and ecological needs priority over competitive interests. EU 2020 is miles away from this. It is quite something, however, when individual members of the Federal German Government turn up and thunder against the few binding goals of the EU 2020 strategy, such as for the employment quota, for research and education and for combating poverty - and that in the European Year for Combating Poverty! I hope that this attitude will not prevail among the majority of the Heads of Government.
Mr President, my country, Greece, has many things in common with California. We have a wonderful climate, our land is our asset, our forests burned as have the forests in California, they have held Olympic Games, as have we, and we have ended up with the same problems as California.
I wonder, if California had lending problems, would the central administration of the USA leave it at the mercy of speculators...
(The speaker was interrupted by a heckler)
It is the economy - yes, it is. I realise that. That is why I said what I said before.
(EL)... or would the central administration of the USA resolve its problem? Do we or do we not have a central administration in the European Union? Are we certain that Greece, which accounts for 2% of the European economy, has caused such a massive problem with the euro? Has it sawed through the cohesion of the euro and is it threatening the unity of the Union?
It is clear, therefore, that we face a crash test of the strength of the European currency and, more importantly, of the intentions of the leaders of the European Union to defend it. If we look back, we can see what we have achieved (30 years ago, I was a young employee at the Ministry of Labour and was trained here, in Brussels, in the single European market). We have achieved the single European market. We have achieved the euro. I do not think that we have achieved anything else in common. That is why you also see me with the euro-sceptics.
I trust that tomorrow, we shall prove that we really have achieved harmony and something in common.
(HU) Those who spoke before me all mentioned the solution to the Greek crisis. Meanwhile, Mr Barroso, the summit did not even place it on its agenda. Do you not see this as a contradiction, as hypocrisy? Because it does not appear on the official agenda. Of course, it is not just Greece that found itself in a difficult situation in 2008-2009. Hungary was the country that came close to bankruptcy, partly due to the serious errors made by the government. An IMF loan was accepted there, a move that has extremely serious consequences for the population. We need to face the question of what the lessons of the financial crisis are. Is it that everything is connected to everything else? No. The true lesson was formulated by Prime Minister George Papandreou, who said that over the past twenty years, the Berlin Wall fell, and Wall Street fell. The 'Wall' street fell. Yes, this global financial system, which had become disconnected from the economy, is the fundamental reason why countries find themselves in this situation.
(ES) Mr President, Mr President-in-Office of the Council, you are more aware than anyone of how my party wanted to help make the Spanish Presidency a success. We want to continue doing so, but for that you need to make some adjustments and you need to get on with leading the Union right away.
Leading the Union means seeking a solution for Greece. Everyone has said so and I am not going to repeat it. Leading the Union means approving the Directive on alternative investment fund managers as soon as possible and not delaying it, which is what the Spanish Presidency has done. Leading the Union means approving the financial surveillance package as soon as possible, not upholding at all costs a Council agreement that is much more conservative than the Commission's proposal and even more so than the de Larosière report from which it derives.
Parliament will provide the Spanish Presidency with a supervision agreement that can be summarised in two words: more supervision and more Europe. I am sure that the Spanish Government, which has always preached these ideas, will support Parliament and not the other positions that originate from the other side of the Channel.
Leading the Union means strengthening budgetary discipline, and strengthening budgetary discipline means coming up with new ideas to strengthen the preventive aspect. The Spanish Prime Minister knows that the review of the fourteen stability plans that have just been referred to was a purely bureaucratic procedure in the absence of a better idea.
The preventive arm would have to take into account the competitiveness of the economies - because without wealth, there is no way of balancing the public accounts - and it would have to take the foreign account situation into consideration. Tougher sanctions would also have to be implemented so that the agreement really appears binding.
Leading the Union means bringing in a new idea on the issue of governance, on which you have just written in a newspaper. The Spanish Prime Minister told us here how he wanted more governance when Articles 121 and 136 of the Treaty of Lisbon, which are the ones to which the Spanish Presidency now refers, are already in force.
What else does it involve? Tell us what it involves and we will help you. In order to help you, however, we need to know what it is you expect and want, because in this House, vague, vacuous and empty ideas get very short shrift.
Madam President, we feel that the draft Council conclusions that we have all seen leaked this week could spell a very real danger for the European Union.
The conclusions talk about a timely exit from exceptional support measures. What does that mean in practice? We saw from the Ecofin conclusions last week that they want to see a withdrawal of labour market support measures from the end of 2010. In December, Council talked about the need for all Member States to return to the Stability Pact criteria by the end of 2013.
We feel that timetable is hopelessly optimistic. If we follow that prescription of a rigid return to the Stability Pact criteria by the end of 2013, it will be a recipe for huge cuts in public spending and public provision, unemployment will rise, tax takes will be reduced, and we will enter a period of sluggish growth that could lead to a real reduction in the economic potential of the European Union for many years to come. It is a recipe for disaster.
What we need instead is a smart balance between responsible fiscal policy on the one hand and continued labour market support on the other. We need a sustained social and sustainable exit strategy.
The Danish Labour Institute has produced figures today. They say that, if the emergency exit strategies agreed by 20 Member States with the Commission are followed, an additional 4.5 million European citizens will needlessly be in the unemployment queues by the end of 2013. That can be avoided. We have to avoid it. One of the calls we are making, therefore, is for a two-year moratorium on withdrawal of support measures.
Incidentally, this week, we are also proposing a new European mechanism for financial stability. I hoped President Barroso would still be here because I wanted to say that we would not mind at all if he stole our ideas and presented them as a recommendation to Council tomorrow.
Madam President, the Council will meet tomorrow to discuss the future of a Europe that is faced with enormous challenges. At the present time, we are dealing with a financial crisis, leading to a jobs crisis, in combination with a climate crisis.
An economic growth based on social and environmental grounds is crucial to kick-start Europe, but I am afraid that the Council and Commission's proposals for governance - however welcome - will be too vague and will not help to achieve the set targets. If implemented as it stands, Europe 2020 will be another Lisbon Strategy - a failure.
Europe should instead dare to attack these challenges head on with bold governance proposals.
Firstly, the open coordination method is not working and must be abandoned. Instead, binding targets should be established and followed up by the Commission, in accordance with the articles available in the Lisbon Treaty.
Secondly, if funding should be conditional on how well a Member State lives up to its obligations according to the 2020 strategy, we cannot keep spending taxpayers' money on governments that lie and cheat with statistics - solidarity, yes, but based on transparency.
Thirdly, the Commission should publish its annual reports with policy recommendations in Parliament before they are discussed in Council.
An open process would create transparency and permit citizen involvement. As European politicians, we should always strive to put the citizens at the centre of our policy. So let us make that promise a reality and upgrade the Commission's kitten to a tiger - and a tiger with teeth.
(LV) Thank you, Madam President. We must address the question of solidarity not only in the case of Greece, but also in shaping the long-term policies of the European Union, and I say this in the context of the agreement that we expect in the Council on the goals of the 2020 strategy. What worries me in the Commission's plan is that there are no accents on economic cohesion in this strategy alongside the accent on social cohesion. If we consider this in context with the emphasis on the financial forecast for the period 2014-2020, then in reality, these economic cohesion concepts become significantly weaker in monetary terms. In other words, this means that until 2020, the equalisation of economic disparities will be less dynamic. Indeed, it could come to pass to the contrary that in 2020, economic disparities in the European Union could be greater than they are in 2010. Is that what we wish to see, and is that the true understanding of solidarity within the European Union? I should invite the Council to pay very serious attention to achieving this political agreement, but nevertheless also to stress the goal of economic cohesion. Thank you.
(EL) Madam President, I think we have dealt sufficiently and fairly with the issue of Greece. I should like to touch on an issue that also concerns other countries. Mr Schulz said that interest rates currently stand at 2-3% in Europe. I should like to tell you that in Cyprus, the interest rate currently stands at 6%. Anything above this level and the banks are on their knees and nothing can change this picture. We consider that the Council should also work in this direction in future, so that we do not see other countries getting into the same mess as Greece.
I should like to make two proposals:
We gave billions to the banks in a bid to get the banks rolling. Would it not have been better for the state to give this money as the interest rate on a mortgage for a primary residence, given that consumers were going to the bank to pay their instalment?
My second proposal is this: could we not have considered imposing a tax on major cross-border transactions between States?
I have one thing to say about one-minute speeches, Madam President. I am sorry but I wish to say that one minute is not long enough to present a view. In the final analysis, it is humiliating to have to resort to slogans.
I understand that in one minute, you cannot say very much; however, I will now give the floor to Mr Borghezio for another minute.
(IT) Madam President, ladies and gentlemen, it is clear for all to see that the euro area is becoming increasingly difficult to govern with every passing day.
The risk of state bankruptcy has not been eliminated, but despite the weekly meetings and summits of leaders and finance ministers, a clear solution has not yet been put in place. I hope that we do not have a mission impossible on our hands. The bailout of a Member State may not survive a probable constitutional appeal in Germany. These are all points that we should bear in mind and which I do not think have come out during this debate.
I would, however, like to take the opportunity to mention that through its financial measures, the European Union should place solid, practical emphasis on the effective recovery of the small and medium-sized enterprises sector, which has been abandoned.
What proportion of the huge sums given to the banks really ends up in the small enterprises sector, in my country - Italy - for example? How much of the Structural Funds? Only between 1-2% is used in the SME sector in some regions, according to bodies representing SMEs. These are real problems, affecting the real economy, which Europe should address very seriously and urgently.
(DE) Madam President, I would like to start with some praise for Greece. The solution to the Greek crisis must entail tough reform measures in Greece. That is the right path to take. Everything else that has been proposed here runs counter to the European treaties, and I expect both the President of the Commission and Parliament to abide by the treaties and not to make proposals that run counter to the treaties.
To Mr Schulz I would say: turning up the volume is no substitute for knowing the facts. It is not speculators that have resulted in Greece's problems. It is the internal rules - the fact that the Member States have not been prepared to comply with the Stability and Growth Pact. Germany and France - not Greece - were the culprits, setting all the other Member States a bad example back in 2003 and 2004. Not the others.
This is not meant as a criticism of Greece, but if we do not change the rules and the Member States are not prepared to abide by their own rules, then the euro area is going to have problems. Now it is being asserted that the blame lies with speculators. Less than a third of the Greek national debt is secured by Credit Default Swaps. Less than one thousandth of global CDS derivatives relate to Greece. That is just an excuse.
For so long as we are unable to implement the rules and stick to them - and the finance ministers are the culprits here - we will repeatedly find ourselves in difficulties. That is the key; not reproaching any particular Head of Government who is abiding by the European treaties and her own constitution.
(Applause)
(DE) Madam President, ladies and gentlemen, it is quite clear - and it has already been stated, Mr Langen - that Greece must do its own homework. From my point of view, however, it has also been stated quite clearly that there must be solidarity. Solidarity that helps Greece to accomplish what it has to do. Whatever the percentages, speculation may not be responsible for the crisis in Greece, but it is to blame for the huge burden that Greece now has to shoulder beyond what is necessary. That is the crucial thing.
Also, Mr Langen, the Financial Times - a newspaper that is closer politically to your views than to my own - has put it quite plainly: that is the difference between Chancellor Kohl and Chancellor Merkel. Chancellor Kohl would have said 'Let's solve this problem together with Greece'. Chancellor Merkel takes flight and says: 'Well, what does the treaty say? What do the Court of Justice and the German constitution say?' That is the difference - whether you are politically in favour of the integration of Europe or whether you are always looking back home, or have a foreign minister who says 'We are not going to put the money on the table just yet'. Nobody has asked for money to be put on the table.
If you always take the populist path and fail to think of the common future of Europe, then you end up with this cacophony. Or, as another newspaper that is closer to you, the Frankfurter Allgemeine Zeitung, says: another day, another proposal. That applies not just to Germany, but to the European Union as a whole. The answer, or lack of an answer, that we have given so far is not acceptable. We need a carrot and stick approach. Measures are needed in Greece - there is no question about that - and they will be tough, very tough. However, we also need cooperation at European level, in particular, to prevent such problems arising. That can only happen - whether in the context of a European Monetary Fund as proposed by Mr Schäuble, or by another means - if we also have European solidarity. I therefore expect the summit to demonstrate European solidarity in order to create a better future.
Madam President, the Spring Summit is supposed to be the energy summit.
Had the Copenhagen conference ended with a global agreement, we would already be discussing the technical details of moving to a 30% emissions reduction, and we must still do so.
Firstly, because the level of ambition agreed at the 2007 Spring Summit translates to a much higher than 20% reduction in today's economic circumstances. Just last week, Nobuo Tanaka, the executive director of the deeply cautious International Energy Agency (IEA), told MEPs that the IEA's 2009 World Energy Outlook predicts a 23% reduction in EU emissions and that 30% would represent a good target.
Secondly, if we are serious about achieving up to a 95% target by 2050, then the roadmap requires a cut of at least 30% by 2020.
And, last but not least, it is only the transformation of the EU into a sustainable low carbon and resource efficient economy which will ensure European economic recovery and job creation.
Green jobs lie at the heart of the EU 2020 strategy. Therefore, the Council should back Commissioner Hedegaard and recognise that the conditions are now right to move to a 30% target, and the Council should recognise that the cheapest and easiest way to make that further cut is through energy efficiency and, specifically, a binding energy efficiency target.
EU leaders need to deliver as clear a message at this 2010 Spring Summit as they did in spring 2007.
(PL) Instead of having a discussion about implementation of the Europe 2020 strategy, I suggest we concentrate on areas where we do, really, have an influence. We are, certainly, able to help safeguard the common market from protectionism. We are, certainly, able to make European law easier for businesspeople, so that it does not limit the competitiveness of the European economy. Better legislation is, of course, a particular responsibility of this very House, of this Parliament.
Member States will reform if they are exposed to pressure from the world economy. This is why it is so important to give the Member States maximum freedom in the area of competitiveness of systems of taxation, social systems and economic law. By bringing in harmonisation in these areas, we are only maintaining the ills of the European social model. It is freedom, and not successive strategies, which is the correct response to the crisis.
(NL) Madam President, no emergency solution is in place for Greece as yet, and in fact this is not a problem at the moment, as even the Greek Prime Minister said here in Parliament that the country wishes to put its own house in order. Indeed, this is the correct procedure according to the ground rules of the Stability and Growth Pact, and is itself a type of solidarity.
Nevertheless, we have a problem. The euro is toppling, but this can be attributed mainly to the public debate among capital cities, which is giving the impression that we cannot reach a solution. We must put an end to this now, and hopefully we shall do so tomorrow. In my opinion, we need an emergency measure for this case of urgent need, which should unite the European Commission, the Member States and the International Monetary Fund (IMF). There should be emergency loans and nothing more.
Madam President, I hope that tomorrow, we shall look beyond the debate on this crisis. I hope we shall also look at medium- and long-term solutions. We must strengthen the preventive force of the Stability and Growth Pact. Moreover, as others have also said, the new EU 2020 strategy can be successful only if we really achieve sound European economic governance. This will entail not only Member States appearing together at the summit but also the European Commission deploying all the powers conferred on it by the Treaty of Lisbon; all the powers to really act and enforce things. After all, as Mrs Ek also said, a free-for-all is not the way to success.
I very much hope that the emergency measure has been agreed by the time the summit starts tomorrow, so that we can focus on how to lift the Netherlands out of the crisis with a solid 2020 strategy, and also on achieving a solution regarding the way ahead after Copenhagen.
(EL) Madam President, according to recent statements by officials and articles in the press, it would appear that the most likely 'rescue' scenario for the Greek economy will be a joint effort between the Member States of the European Union and the International Monetary Fund. Mrs Merkel also appears to be pushing things in that direction.
May I say that this is the worst, the most anti-social scenario both for Greece and for the euro area. For the European Union, any such possibility violates Community legality - and I say that for those who defend it, given that no treaty, no legal text makes any reference to any such intervention by the International Monetary Fund or other international organisation in these procedures. At the same time, it creates a political and legal precedent by making the Stability Pact even more austere and lets the United States of America into the euro area through the back door.
As far as Greece is concerned, any such choice would seriously intensify the anti-labour and anti-social measures taken by the government, measures which you call bold and which have increased poverty, increased unemployment, cut off any prospects for growth and cut off any hope of Greece's emerging from the crisis.
This is the prospect that awaits other countries which may apply such measures under such pressure.
(FR) Madam President, Mr López Garrido, Commissioner, is it normal that it should take two European Councils to resolve the issue of euro area countries showing solidarity with Greece?
I heard Mr Langen interpret the treaty. Yes, there is the treaty, the letter and the spirit. Moreover, when one reads Articles 143 and 122, none of the authors of the treaty bore in mind the fact that, after the changeover to the euro, we could be faced with a problem of the kind with which we are faced today. That is why we have to be creative; that is why we have to show solidarity. The idea of referring Greece to the International Monetary Fund seems to us - for those us who aspire to be responsible and consistent Europeans on the international stage - to be a complete nonsense.
There is one thing that we must do, and that we must hope the European Council will do, namely, to send out a message of solidarity with Greece and a message of responsibility regarding the issue of economic governance. That issue is now on the table; it is serious, it is unresolved. We must address it calmly, we must reduce the pressure and we must not start with the assumption that we have to, in principle, strengthen the tool - an ineffective one so far - that is the Stability and Growth Pact, because it was repressive before it was cooperative.
We need to pursue objectives in terms of public deficit, in terms of debt, but we also need to invent terms of cooperation, of good added value between members of the euro area. This is the challenge facing the European Council, and I hope that it will rise to it with a sense of responsibility.
(PL) Madam President, on the eve of the European Council meeting which will define the Union's new economic strategy, we should learn the lessons of the fiasco of the Lisbon Strategy and, working together, take a fair look at all Member States. In order to be competitive in world markets, we have to be innovative, but the redistribution of the main part of our budgetary resources exclusively to that end will de facto discriminate against many countries in Central and Eastern Europe, including Poland.
There is a great expectation that thanks to EU funds - as was the case earlier in Spain, Portugal and other countries of the European Union - the air, road and rail transport infrastructure, and also the Internet, will expand. A particular priority should be to help the eastern border regions of the European Union, such as the region around Lublin in Poland, for which a special budget line should be established as part of the 2020 strategy.
The European Council meeting must not send out a signal that poor regions of the Union are going to finance ideas which will bring maximum benefits only to the old Member States.
(EL) Madam President, the EU 2020 strategy to be discussed at the summit, which follows on from the Lisbon Strategy, proves that the anti-grassroots shotgun measures being promoted by the PASOK government in our country, with the fundamental agreement of all the political forces of capital and the parties of the European one-way street, are not unique to Greece.
They are decided in advance by the political elite and governments of the Member States of the European Union. They form part of the overall strategic plan of capital and are being promoted uniformly throughout the European Union by stepping up ideological terrorism and misleading the working and grassroots movement. The lies and demagogic statements by the representatives of the bourgeois governments, the forces of the European one-way street, that the European Union and EMU will act as a shield against crisis, the fairy tales about the European market of 480 million, the big European family, Community solidarity and other such idealistic talk have failed. The European Union is an imperialist, transnational union between capital and the monopolies which, with a single strategy, is attacking the people and crossing swords for a share of the spoils.
The economic and political problems in Greece, in the Member States of the European Union, will be solved through the fight of the working and grassroots movement, the fight and solidarity of the peoples. It is obvious that what is happening in Greece is directly connected to the acute competition between the imperialist states and between the European Union, the USA, China and other developing countries.
Thus, in the face of the strategy of capital, the working class and the grassroots classes must set up their own strategic fight to overturn this anti-grassroots policy, in order to satisfy the modern needs of the working-class and grassroots family.
Madam President, two things. The first concerns public finances, and the second competitiveness.
Last year at this time, we were discussing in this Parliament how to face the crisis. There were those who said 'let us meet the crisis by spending more and accepting bigger deficits', and those of us who said 'now we need to be in control of public spending in order to secure stability for the future'.
Now we see the results. Some Member States followed the policy of spending and accepting bigger deficits, and we can all see the consequences: increased public debt and increased costs for servicing the public debt by increased interest rates. That is the reality which is squeezing out welfare spending and investments in a lot of the Member States.
I think we need to learn from this: we need to abide by the rules we already have and we need to develop and improve the Stability and Growth Pact and make it more able to meet crises in the future.
But we have the same debate now, because some now say that we should delay the exit strategies and the exit from public deficits. That is wrong, because then we will undermine our ability to recover and will increase the cost for interest rates in the Member States.
The second thing is that competitiveness goes hand in hand with our ability to have stable public finances and to make the real changes we have talked about for decades. That is up to the Heads of Governments to do this week.
(DE) Madam President, Mr Hökmark, I think we have been in different parliaments in recent years, because the parliament I have experienced is different to yours! I have experienced a parliament in which some say we must look more closely into ratings agencies, hedge funds and private equity corporations. We must regulate them, we must carry out checks on the critical players in the financial markets and the critical products to ensure that we are not veering towards an international fiasco. I have also heard others saying 'hands off': the market will regulate itself, we do not need all that. Or as Mr McCreevy said - whenever politics interferes, the result is always worse. We have seen the results.
The international fiasco is the cause of the overindebtedness of the Member States of the European Union. However, we cannot stand here today and say that it was wrong to focus our growth policy on employment and economic activity. It is irrelevant to the debate, just as it is irrelevant to the debate when Mr Langen says that Chancellor Merkel understood the European Treaty. No, she did not understand it at all. What is worse, she is probably in a position to subordinate the European Treaty and its aims for Europe to her fear of losing an important regional election in North Rhine-Westphalia.
These are not the leadership skills that we need in the European Union. We have told the Commission here that EU 2020 is too watered down. There is no meat in it. Please provide some evidence that you are able to acquire new funds. Please fight for a financial transactions tax. Please fight for more economic activity and greater growth prospects in the European Union, to give small and medium-sized enterprises and the workers a chance. Right now, however, we almost sympathise with you for having to save the European Union with governments such as we have at present - governments such as that represented by Chancellor Merkel. Stay strong and create European instruments! That is our main message for the summit, because only then can people hope that we will provide the right answers.
(DE) Madam President, ladies and gentlemen, Mr Schulz said that Greece has delivered and that it is now Europe's turn. I wonder whether Europe actually needs to say 'thank you', nowadays, if Member States in the euro area simply keep to the rules, in other words, if they manage to get back to the 3% criterion. I also wonder what the difference was last year when Ireland faced the same situation and instituted hard cuts. Nobody came forward at that time with the idea of calling on a European Monetary Fund.
Mr Verhofstadt says that speculators are at work. Clearly there is pressure in that regard at the moment, but the fact is that Greece enjoyed major rate advantages thanks to being in the euro area. Our Italian colleagues used the rate advantage they gained from their accession to the euro area to consolidate. Greece consumed it. We can indeed therefore say that the good European today is not the one who is putting his or her money on the table; the good European is the one who actually implements the rules that everyone has signed up to and accepted, so that they are actually complied with in the European Union.
As a second point, I would like to give my backing to the Commission because the proposals that are on the table for the long-term future represent a move in the right direction. We have agreed the 3% and we therefore need a strong Commission that will, in future, monitor and also enforce that 3% limit. We have seen how the Member States in the euro area are unable to police each other and to observe the 3% limit on their own. That is why I am in favour of a strong Commission that will be able, in future, to see that the criteria are met.
I have one more thought. We should talk positively about the euro. It is not a currency crisis that we have; it is an economic crisis. The euro is a major benefit for everyone. If our leaders in the European Union no longer say that, if that point is no longer made in the Council, people will not know it. That is why I am in favour of this major, strong currency.
(DE) Madam President, ladies and gentlemen, the Greek crisis is a current problem, while the growth crisis and the environmental crisis are long-term problems, and both need to be tackled dynamically with decisions taken by the European Council.
The Europe 2020 strategy rightly states that growth should be intelligent, sustainable and inclusive. When I look at the Council's conclusions, however, I see that they are much more narrowly focused and reduced to the classical growth strategy - a strategy that has failed and that did not get us very far. Growth cannot be intelligent if it is not sustainable and it is also not intelligent if it is not inclusive. That is why I would like to ask the Council and the Presidency of the Council to ensure that this triad, these three pillars, are retained. This is the new development that really should be implemented now.
I am very pleased that growth that saves on resources and on energy is to be a flagship of the European Union. Of course, we have been talking about this for a long time. This will actually help us to save costs, reduce dependencies and solve a series of problems.
I expect the Commission to provide us with a roadmap in the course of 2010, as it is a shared responsibility of the EU itself but also of the Member States, and many areas are therefore on very soft ground and very vague. Above all, we must make the target of 20% energy savings binding. This efficiency target must thus be made legally binding so that everyone knows where things are headed and industry can also realise the relevant investment.
(IT) Madam President, ladies and gentlemen, if I were to ask myself the question frequently being asked in half the bars in Italy, I would ask what the point of Europe is, and I would make a snap reply, from the bottom of my heart.
What is the point of Europe if not to help Greece at this time? I do not think that this idea is crazy because it is in our DNA, in the nature of our political project: in the nature of our political project because it embraces solidarity. At the same time, however, I am struck that those who say they want to combat financial speculation intend to replace financial speculation with political speculation.
Indeed, how can they think of waging this battle against Chancellor Merkel? In other words, how can they think that the aim of trying to show solidarity with Greece is to attack another Member State, because it is simply reminding us that the policy of solidarity must go hand in hand with a policy of responsibility? This is something of which we have often reminded ourselves, with one voice, because we are aware that solidarity and responsibility will enable us to make the European political project practicable for everyone.
We must be certain that what unites us is stronger than what divides us, and in light of this, we must ask the Commission, as from tomorrow, to be ambitious and demand the necessary rigour from the Member States to ensure that they are capable of providing solidarity by means of a project which, in the long term, will be capable of giving tangible form to our European project.
(IT) Madam President, ladies and gentlemen, the Greek crisis is clearly the most serious problem that Europe is facing, and it is undoubtedly caused by a lack of rigour in the management of public expenditure.
However, the European Institutions' delay in taking steps to address this Member State's moment of difficulty is incomprehensible and unacceptable. Moreover, this delay has already had a negative impact: indeed, it has opened the door to speculation; it has created, within the Union, doubts over certain countries' intentions with regard to the future of Europe (I do not want us to forget that this is the first major issue that we have had to deal with following the entry into force of the Treaty of Lisbon); it has accentuated the difficulties of the Greek Government, which has had to implement anti-popular measures - not trivial or minor decisions - affecting millions of people, and it has done so without being sure that help was on its way.
Furthermore, it has clearly damaged the founding value of solidarity, which is the cornerstone and the binding force of the idea that we all share of the European Union. Our intervention therefore needs to be free of any speculation. I would like to remind Mr Mauro that Germany is, without doubt, one of the countries to have benefited most from the entry into force of the euro and its effect on interest rates.
We must act swiftly to help Greece. Europe must do so in the interests of Europe.
(RO) The Council of the European Union enthusiastically welcomed the Commission's Europe 2020 Communication.
This document is, admittedly, an absolute necessity, which is precisely why we must scrutinise its content closely. I think that it lacks financial consistency.
It is the Council's duty to ask the Commission to clarify the budget resources and their allocation to the key items in the budget.
In my view, the budget cannot be drawn up before the common agricultural policy and cohesion policy have been reformed.
One of the major areas supporting the EU's development and stability is completely missing, namely, the infrastructure for both transport and energy.
The development of transport and energy infrastructures in the European Union, along with their harmonisation with those existing in neighbouring countries, can provide a powerful driving force promoting sustainable growth and ensuring stable jobs. They can also provide the European Union with much sought-after security in both the energy and transport sectors.
For this reason, I call on the Council to ask the Commission to include these key areas in the EU 2020 strategy for the benefit of Europe's citizens.
(EL) Madam President, the European summit on 11 February, which was to send a message of support to Greece so that the markets would calm down, has basically been annulled due to the dissonance and uncertainty prevailing within the European Union.
The European Council, which starts work tomorrow, cannot afford the luxury of maintaining the current climate of uncertainty and dissonance. Everyone now acknowledges that the Greek Government has taken very harsh measures, most of which have already started to be applied at the expense of and with sacrifices by the Greek people. However, at the same time, it continues to borrow at exceptionally high interest rates, the most recent example being on 5 March, because there are speculators on the markets making a fortune by betting on the odds of a country going bankrupt and ultimately creating the conditions and preconditions for that to happen.
Today, the debate revolves around Greece; tomorrow it will probably concern another Member State. Will the European Council stop it by creating an effective European preventive mechanism which will safeguard the national economies and the stability of the euro area?
The President of the European Commission spoke about responsibility and solidarity. He was right. Both are needed when you belong to a family such as a euro area. I do not think that anyone can doubt that Greece has fully assumed its responsibilities. However, it cannot face the fury of the market alone at this difficult stage. Eighteen months ago, the markets were threatening to bring down the global economy. Surely Greece will be threatened today.
That is where the concept of solidarity comes in, a concept which should be obvious and which should go hand in glove with membership of the euro.
(DE) Madam President, ladies and gentlemen, enough has been said about Greece - I want to turn to the future now. With the Europe 2020 strategy, the Commission has brought an important document into the discussion, one that is intended to lay down quite broad guidelines for how the European Union should be led in future.
I believe that, in the end, we will all need to attain the joint targets that we are laying down in the Europe 2020 strategy. That was one of the major problems with the Lisbon Strategy, on which, ultimately, we all have work to do. Only if all the Member States truly stick to the targets laid down in the strategy will we be able to achieve these targets together. It will not succeed if the European Council believes itself to be the administrative body and if things are organised at the last minute. It will only succeed if those working in this institution truly realise the political leadership role that it has to play.
Furthermore, it will really only succeed if the principle of solidarity is fundamentally laid down in this Europe 2020 strategy. That means, first of all, individual responsibility on the part of the Member States in all those areas where they, themselves, are responsible. This includes reform efforts on the labour market, but it also includes national budgetary policy. Conversely, this also, of course, means an obligation to assist on the part of the other Member States - in other words, Member States that have got into difficulties through no fault of their own will also receive assistance. What is more, it will only succeed if the Commission takes the lead politically. In other words, we absolutely must avoid the mistakes of the Lisbon Strategy. It has often been said in the past that the strategy of cooperation that characterised the Lisbon Strategy failed. We need clear objectives from the Commission, and I believe that Parliament will support the Commission in this area.
(ES) Madam President, I think we are all aware that five hundred million members of the public will be following the European Council to be held next week with unusual attention.
The reason is that the European Council will have the opportunity to issue a message of commitment to the exit from the crisis, which is what those who are suffering from it the most are desperately waiting for. Furthermore, the exit from the crisis must, of course, be reflected in that commitment to the strategy, it must be convincing in the change of model for growth and in its emphasis on economic, social and environmental aspects.
From the economic point of view, it must be reflected in the commitment to governance. From the social point of view, it must be reflected in the commitment to workers and social protection - the model that made us Europeans - and, in particular, to equality; I want to underscore that emphasis in a document in which the commitment to equality is clearly improvable. Furthermore, from the environmental point of view, it must be reflected in the commitment to recovering the spirit that made Europe the leader in the commitment to environmental sustainability and preventing climate change at the Copenhagen conference and, above all, to acknowledging that deeply disappointing taste in the mouth with which we left the Copenhagen conference.
However, the most important thing of all at the Council meeting is that there must be a clearly European commitment to support monetary union with the coordination of fiscal, budgetary and economic policies on a par with monetary union.
The message of solidarity with Greece is not a message for Greece; it is a message for Europe and Europeans. It is not a matter of rescuing Greece; it is a matter of giving European signs of life, of engagement with deep reality, with the deep historical commitment that monetary union represented.
Understand once and for all, therefore, that we are not talking about Greece; we are talking about all of us.
There have been delays in getting the new institutions going; there must not be any delay in getting the answers going that Europeans expect from the next Council.
(EL) Madam President, it is true that my country, Greece, has failed over the years to develop its economy with the necessary moderation and consistency. Now, however, it has fully assumed its responsibilities. The Greek people are paying a heavy price.
However, we must not hide our heads in the sand. Greece is not the only country in EMU facing serious problems. It was not the only country to take recourse to the toxic services of certain credit institutions. It is not, nor will it remain, the only target of speculators.
We all know - and we know full well - that the Greek issue is a European issue. EMU will remain mutilated without more coordinated economic and fiscal policy and, above all, without solidarity.
The crisis, any crisis is the mother of change. The current crisis may give birth to a stronger Europe and Greece may be the midwife of that change. So let us not shoot Greece down. Let us together shoot down the speculators who would like to see the euro on its knees; that is what the European Council should do tomorrow.
(HU) Madam President, I would like to call the attention of the Commission and of the Council to the fact that when determining the new objectives of the EU 2020 strategy, they must not forget those policies that are currently working well, that is, the cohesion policy and the common agricultural policy. These are tried and true instruments which, although needing reform, can significantly contribute to the achievement of the new EU 2020 objectives. It is regrettable that these two very important Community policies were omitted from the earlier material provided by the Commission. Hungary and the new Member States therefore consider the formulation of these policies, the legal harmonisation of the internal market, and the elimination of the bottleneck in infrastructure and energy security, extremely important. And finally, this EU strategy cannot replace appropriate debate on the budget directive, and we consider it very important that the regional dimension of the cohesion policy also be given space. Thank you for your attention.
(DE) Madam President, ladies and gentlemen, the debate about the euro, the debate about Greece, has defined recent days. I would like to draw your attention, at this point, to what strikes me as a disturbing piece of news, namely that 40% of Germans now believe that the introduction of the euro was a mistake. We have to be disturbed by that, because the introduction of a Community currency is not a one-way street. Europe's integration process is not irreversible. I believe that we must keep the promise that we gave the German people when they gave up their national currency, namely, that the euro would be just as stable as the German mark.
I am also firmly convinced that we in Europe need a discussion about the social market economy, about the regulatory framework. We should not be talking about how we are making Germany less competitive. Instead, we should be discussing how we can make the whole of Europe competitive so that we can be successful on global markets. That is what our aim must be; that is why I am calling for a debate on the social market economy in Europe.
(DE) Madam President, I agree with everyone who feels the need, at this point in time, for stronger European integration, especially in the economic field, and I hope that that will not only be discussed at the euro area summit but also actually at the European Council.
However, the truth is that the population does also - and my fellow Member mentioned this just now - see negative sides to the euro. There was a birth defect when we launched monetary union in terms of having a single currency whilst, at the same time, failing to shape economic policy more jointly. We must now acknowledge that that was a major mistake. The voice of reason tells us that a solidarity fund - for Greece too - must now be set up so that Greece can obtain lower interest rates.
There has, however, been too little mention in this debate of the fact that Greece itself must also do something. One important element would be for it to cut back on its military budget. An EU Member State that spends more than 4% of its gross national income on military expenditure, on armaments from countries such as Germany, France and others, is not what we need in the European Union, and so it is right that there should be cuts in this area.
Madam President, I would like to make the point that you could not make this up today. Almost every speaker here has discussed Greece - the crisis in Greece - and yet Mr Barroso said at the beginning that it is not even on the formal agenda for the two days at the European Council. That is incredible. The whole world is watching every day what is going on here.
The truth of the matter is that you are again trying to hide the fact that this project is not working. It is rapidly failing. We have already seen the good people of Germany saying that they are not happy with the situation. But should it not be for the people of Greece to have their say, not the dictators in this place? Surely it should be for the good people of Greece perhaps to have a referendum on whether they should be in the euro. It is their case. It is their cause.
I am sickened by what I have heard today from many. It is a self-centred opinion for those other Member States, looking after themselves. Greece is the problem at the moment. I feel it will go from Greece to Spain and then Portugal and Italy and so on. The rollercoaster will start. Mark my words: the problem is here to stay.
Madam President, the troubles of Greece and the eurozone should not be seen as an exception. A single currency for such a large, economically heterogeneous region of the world is self-evidently problematic.
The value of a currency should reflect the condition of a state's economy. When the economy thrives, the value of the state's currency will tend to rise. When an economy falls into recession, the value of the currency will tend to fall.
The state of the economy of Greece requires a depreciation of its currency. If it had experienced that depreciation, it would have benefited from a tourist boom.
The euro is not a solution to the economic problems of the world. It is the problem.
The difficulty for Greece is that, if it pulled out of the euro now, it would find that the fall in the value of its reverted currency would multiply its foreign debt. It is truly imprisoned in the eurozone.
This should be a warning to countries outside the eurozone. Join it at your peril. Once inside, you will be locked in for ever.
(SK) I will be very brief, because most of the issues have already been mentioned, of course.
My personal opinion is that the situation we have already been tackling for some months now in Greece is not a unique situation, and it seems to indicate that a new approach is required in terms of adhering to, or, as the case may be, not adhering to the Stability Pact. We have, in principle, two options: either we insist on adherence to what is valid and what is in the treaties and take the full consequences of this, or we understand that the Stability Pact, just like anything else, is subject to a certain amount of development and must therefore also undergo certain changes, and we draw up these changes and carry them through in such a way that not only do we maintain growth and economic stability directly in those states that are members of the euro area, but we also prepare other EU Member States, which are not yet in the euro area, to join, without us having to make dramatic use of the structural funds, for example, in these countries.
(FR) Madam President, I have one observation and three proposals. Firstly, my observation: I do not understand why President Van Rompuy is absent from such an important sitting - Minister, you are not a member of the European Council - and I believe that he could have been here.
My three proposals concern Greece's recovery plan. In the medium term, I support Mr Cohn-Bendit's idea, which was in fact mentioned just now: if the European Union were able to make a pact with Turkey to solve the Cyprus issue, we could help Greece recover two per cent of its GDP.
My second proposal concerns finance, since we do not have the instruments. Why does the European Union not support a series of financial commitments, which would enable interest rates to be reduced and which is an objective on which a consensus has been reached within the European Parliament?
Lastly, it has been said that Greece's accounting was flawed. It is not only in Greece that accounts are flawed. I propose that we create public sector accounting standards for the entire European Union so that we have financial statements that are consistent, above board and reliable for all the Member States.
Member of the Commission. - Madam President, first let me tell you how impressed I was by the clear demonstration of solidarity and by the calls for responsibility from most of the speakers. This is exactly what we need at this moment, because it is very clear that a European problem needs a European solution.
Sometimes, I wonder if we have not sufficiently learnt the lessons regarding the consequences of our course of actions, if we do not follow European solutions to European problems and try to find something specific even though we have to deal with it collectively.
I think it is very clear that we are not just a group of countries. We are a European family, and if one of our family members has a problem, we must definitely come to the rescue.
The Commission is therefore ready to propose an instrument for coordinated assistance to Greece which will be fully compatible with European law, and I am sure that this is possible.
I would like to thank all of you for support when it comes to the EU 2020 strategy. I cannot overemphasise how our citizens are expecting leadership at this moment, how they expect us to improve our performance and how they expect us to lead them after the crisis and set very solid medium-term strategies, as our international partners such as China, the United States, India and others do.
The time has come for a decision. I was listening very carefully to the calls for better governance. I was listening very carefully regarding improved monetary and economic surveillance and that we have to do a better job of enforcing the Stability and Growth Pact. This is exactly what the Commission has in mind and these very proposals will come very soon.
I would like to thank all of you who supported the Commission on having very clear concrete goals for tomorrow's European Council conclusions. I think it is very important to have a medium-term strategy, but we have to have very clear indicators of where we are going and what our goals are. The Commission therefore insists that the European Council accept these concrete headline goals after the deliberations tomorrow and the day after.
We need higher employment, we need a better gender balance and we need stronger education. It is very clear that we need to invest more in research and development, and it is absolutely clear that we need to fight poverty.
Therefore, the Commission insists on solidarity, on responsibility and on having a concrete strategy for Europe and European citizens.
Let me just express my hope that the positive spirit which was present here, which was clearly supporting solidarity and responsibility, will be just as present during our leaders' deliberations tomorrow.
Madam President, I believe this has been a very important debate: a debate on an issue that is at the heart of European concerns at the moment - the Greece issue - but, beyond that, on the economic situation of the European Union as a whole, a debate at which, by the way Mr Audy, the Presidency of the Council has been present, as agreed in Parliament: I represent the Presidency of the Council here.
With regard to the issue of Greece, about which there has been most debate and to which most reference has been made, the Presidency-in-Office of the Council has very clear ideas. Firstly, Europe is an integration of economic policies: we have integrated economies. Secondly, Europe is based on solidarity and therefore has a strong social content. Thirdly, Europe has economic and financial stability.
These three European characteristics are clearly implied in the Greece issue. That is also why the three ways of seeing Europe take account of and reaffirm one another in the very important statement made by the informal European Council on 11 February 2010. That was, I think, one of the most important statements that has ever been made in the Council, because it is a statement that tackles the problem of Greece by talking about solidarity and the absolute political commitment to the financial stability of the euro area; the commitment to act when necessary to safeguard that stability.
I am sure that this weekend's European Council, which is the same European Council that met on 11 February, will strengthen and preserve that stability. A strong political message on Europe will be sent out from that European Council; one of support for its economy, support for its currency and, therefore, a message of support for solidarity, because this is what the public is hoping for, although it is true that a number of Eurosceptics are hoping for failure. Such a failure will not come about in the European Council. Rest assured that such a failure will not come about, but that the political commitment to solidarity at the heart of the European Union and at the heart of the euro area will be reaffirmed.
Moreover, we are going to look further ahead. We are going to look at the short and the long term. We are going to talk about how to engineer a coordinated exit from the crisis, bearing in mind that there will not be a complete withdrawal of fiscal stimuli until there is economic recovery. We are also going to talk about more long-term goals, goals which I would like to single out, in particular, the element of economic, territorial and social cohesion; in essence, solidarity. And we are going to talk about where there will be a new form of supervision different from the Lisbon Strategy. There will clearly be changes in this regard: the leadership of the European Council was not in the Lisbon Strategy.
The coordination of economic, employment and social policies that is in the Treaty of Lisbon was not in the Lisbon Strategy. The importance of the Commission's role - of supervision, tracking, monitoring, control, of laying down requirements to meet the goals - was not in the Lisbon Strategy. The elements of creating incentives with the structural funds were not in the Lisbon Strategy. Clearly, very important progress is therefore being made.
Finally, Madam President, I shall refer to Mr García-Margallo's speech, which was the only speech aimed directly at the Spanish Presidency by criticising the way in which the European Union is, in his opinion, being led.
I have to tell you, Mr García-Margallo, that the Spanish Presidency of the Council is working in a close and coordinated way - the Community method - with Mr Van Rompuy, President of the European Council, to push forward the essential goals. It is also working closely with the Commission and Parliament.
You referred largely to the economic issue. I would like to ask you whether you think, for example, that adopting a decision such as the one adopted at the European Council - obviously with the participation of the Presidency of the Council - on the political commitment of Europe to the financial stability of the euro area is not leading the European Union.
I would like to know whether you think that it is not leading the European Union to contribute to the holding of a debate this weekend on no lesser subject than the Europe 2020 strategy, in which, by the way, majority support was generally won for the speeches made in Parliament. The debate was also on governance, as a fundamental element in that regard.
I would like to know whether you think that it is not leading the European Union to have negotiations going on at this moment with this House on the financial supervision package. Furthermore, I would encourage you, Mr García-Margallo, to work with this Presidency so that we can reach an agreement as soon as possible between the Council, which has adopted a position, and Parliament. During the Spanish Presidency, by the way, we want to remove the Directive on 'hedge funds' from the European Union and we want to remove it with as much agreement and consensus as possible. I do not think that should be criticised, quite the contrary.
I also think that it is leading the European Union to be very much in agreement and work with the Commission on the proposal that the Commission will submit on the coordination of economic policies in enforcement of Article 136 of the Treaty of Lisbon. Equally, it is leading the European Union for there to be a general policy for getting out of such debt, debt that was essential to the European Union in the face of the crisis and in the face of the social need to tackle the crisis and to protect the most vulnerable. This is unavoidable debt that must be dealt with now, properly, in accordance with the Treaty of Lisbon, in order to get back on track in terms of the Treaty of Lisbon's parameters.
This is leading the European Union according to the Community method. This is leading the European Union, and leading the European Union means holding a European Council this weekend that will clearly express its support for Greece and for the Greek Government.
No, you cannot take the floor using the blue card procedure, because this is reserved solely for MEPs. Therefore, the Minister's speech brings the debate to a close.
Written statements (Rule 149)
One of the important topics on the European Council agenda relates to the EU 2020 strategy on job creation and economic growth. We need to coordinate European policies so that we can meet the challenges and needs we are facing at the moment. We also need to set clear long-term objectives. Priority must be given to the sustainable development of the European economy. The Commission's new strategy for the next 10 years envisages five courses of action: the creation of new jobs, the battle against poverty, the reduction in the school dropout level, investment in research and development and the reduction in greenhouse gas emissions. The last Member States to join the EU need resources and support from the European Union in order to achieve these ambitious targets. Romania supports the 20-20-20 target on cutting carbon emissions by 20%, increasing the proportion of energy obtained from renewable resources by 20% and boosting energy efficiency by 20%. The more ambitious 30-30-30 target, which envisages achieving a 30% threshold in all three areas, would definitely incur costs which are excessively high for my country. This would be an unrealistic target for a number of European states.
As a project, Europe has been about peace, social well-being, freedom and growth. It has served as an example in terms of its social model and has also taken the lead on environmental issues, without equal on the global level.
The economic, financial and social crisis that we are currently experiencing requires a concerted response at European level. The crisis in Greece and the attack on the euro require a joint response, but unfortunately, this has been delayed. It is both possible and desirable to find a European solution in order to avoid these constant speculative attacks on the euro.
The EU has credibility and liquidity. If the required coordination is in place at European level, this should be enough to calm the market swiftly and cover the cost of the loans that Greece needs. This is a time that requires solidarity between the Member States and Europe's institutions. It is even a matter of duty. It is to be hoped that the upcoming European Council will take steps towards achieving integrated and coordinated solidarity. Such an attitude is needed if the European project is to move forward. Solutions for the monitoring of each Member State's deficit must be sought later.
The seriousness of the social problems that are being experienced in various EU Member States, including unemployment, lack of job security and poverty, make it vital that the spring European Council gives a serious and thorough response. However, we fear that its responses are aimed mainly at the supposed sustainability of public finances, while neglecting measures aimed at social sustainability.
The response to the situation in Greece is an important matter, especially because what is happening there contradicts everything that was trumpeted about the virtues of the euro and the blessings of being in the euro area: being in the vanguard of the strong currency of rich countries. It was said that being in the euro area would be a safeguard against financial crises, as the country in question would be able to avoid loans and receive money from the International Monetary Fund (IMF).
The initial crisis was enough to show that there is no real solidarity within the euro area and that so-called 'economic and social cohesion' is nothing more than propaganda used in electoral campaigns. Now Mrs Merkel is even threatening that Member States which do not fulfil the requirements of the Stability Pact, such as Greece, amongst others, will be expelled from the euro area, forgetting that Germany has been and is the major beneficiary of policies based on a strong euro...
(Explanation of vote abbreviated in accordance with Rule 170 of the Rules of Procedure)
The economic and financial crisis, and Greece, require European action. An end needs to be brought to the public arguments. We await a joint answer from the summit. We say 'yes' to the Greek Government's savings and reform programme - Greece is firmly resolved to do its homework and comply with the European rules. We also say 'yes' to loaning money where the reform programme would otherwise be threatened. We do, however, say a definitive 'no' to fines and to expelling a country from the euro area. All that would do is to institute a domino effect that would lead to a loss of confidence by the markets. We also say 'yes' to Commissioner Rehn's proposal for prior approval of the draft budgets by the Commission. Budgetary and economic data must be inspected by Eurostat and the Commission. I demand a strict review of the books in all the Member States based on a joint list of criteria. The tax systems and those tax rates relevant to the internal market must be harmonised, the economic, budget and social policies coordinated. I demand a 'Europe 2020' planning committee involving the Commission, the Member States, the European Investment Bank, the European Central Bank and Eurostat. I therefore call on the Heads of State or Government to put a joint European willingness to act unambiguously on the record. Greece is an example that Europe must learn from. The conclusions must be drawn at the local, the European and the global level. More European collaboration and less national egoism are the order of the day.
in writing. - I would like to speak about the European Digital Agenda. The Commission's figures show that barriers to the digital single market exist: only 7% of online transactions are cross-border. Although Internet and relevant infrastructure objectives serve as solid prerequisites for further development, improving the infrastructure must be complemented by the creation of a pan-European regulatory framework, utilisation of services and enhancement of ICT skills. By 2020, a single and secure European e-services area should be created. It would provide EU citizens with easy and safe access to all digital services, both public and commercial. Member States should develop national plans for the digital switchover of public services. Particular focus should be on encouraging the participation of lower socio-economic groups, as they are the most likely to be excluded from the digital society. Cross-border e-authentication and digital signatures should be characterised by legal and technical interoperability so that cross border e-authentication could be used by all service providers and consumers across Europe. The comprehensive approach to the digital single market should include reducing the remaining fragmentation in financial services, logistics, consumer protection and intellectual property. A 100% target should be set for citizens to have both access to, and the ability to use, e-services.
The horrendous financial crisis in Greece and the financial imbalance in other Member States of the euro area raise questions about the static and dynamic strength of the very structure of EMU. There can be no doubt that the restoration of the public finances of a Member State of the euro area is its responsibility. However, the financial crisis has brought the correlation between full, uniform monetary union and the imperfect economic union of the EU to the surface. It has urgently highlighted the need to set up politically directed European economic governance, for Europeanising economic policy and economic risk, for covering the structural deficits of EMU, for more Europe and for coordinated and solidarity-based European action. What is needed is a European support mechanism, a European Monetary Fund equipped with the necessary resources and facility for intervention. Coordinated regulatory intervention is required in order to protect the common currency against speculation. A detailed examination of the operation of the credit default swaps market is needed. The European Council is being called upon to give fundamental answers to the crisis in the euro area and to express real solidarity towards Greece in order to overcome the financial crisis. Greece is not begging. It is demanding that the short supplies of Greek citizens should not vanish into the pockets of international speculators.
During the current economic and social crisis, combined with the climate crisis, the EU has devised a new strategy for the next 10 years. The EU 2020 strategy must help create a more inclusive Europe, with an economy which is integrated and environmentally friendly. The development of research and innovation must become a priority to enable us to combat the effects of climate change and create green, 'intelligent' jobs. For this reason, the targets set must be mandatory in order to ensure sustainable growth and the development of a more inclusive labour market and decent living conditions for all citizens.
The EU can only succeed if we know what direction we want to take when it comes to the economy and social policy. For that reason, particular attention must be given to the drawing up of the 2020 strategy. The Member States must produce clear concepts, visions and ideas. Producing a strategy for the next 10 years is certainly an ambitious undertaking, but it should be remembered that this is not about the final details. The EU needs to ask itself where it wants to position itself and what priorities it is going to set for itself. One objective which, in the long term, would also yield positive social and economic consequences, would be to create a sustainable energy mix for Europe. A rethink is necessary in this area, and not only because of the ever dwindling supply of fossil fuels and the impact on the climate that non-renewable energy sources have. Europe must also take on the leading role when it comes to environmentally friendly technologies. In my view, however, nuclear power is little suited to leading Europe into a sustainable energy future.
The purpose of the European Council meeting which begins tomorrow is, principally, to discuss the general framework of the Union's new Europe 2020 strategy and to evaluate emergence from the economic crisis as well as the situation in Greece and other countries in the euro area. These are closely interrelated topics, for the Union's strategy for economic growth and employment is related to these issues. In evaluating the current situation, we need to answer questions about how the principles of the Stability and Growth Pact are being observed in different countries, and where was the European Commission in all this? We can assume that the Europe 2020 strategy will be viewed in different ways among the Heads of State or Governments of the Member States. This is the result of significant conflicts of interests of individual countries, which, in turn, come from differences in levels of development. For obvious reasons, the countries of the last two enlargements, but not only these countries, are going to fight for a greater emphasis on cohesion policy, infrastructure development and agriculture, although let us not forget innovation and new technologies. The successful development of Europe and a return to a path of growth in the next decade will be dependent equally on realisation of the objectives of the strategy contained in the Commission's proposals, but also on continuation of the more traditional policies. For the Union to cope with the difficult challenges in the global sphere, it must first reduce internal disparities, and this cannot be achieved without respecting the treaty's principle of solidarity.
The main theme of the Spring European Council is the EU 2020 strategy. At the start of this year, the unemployment rate reached 10%, while the figure in countries such as Spain and Latvia reached almost 20%. 67% of European citizens feel that job losses are their main concern. European leaders' main concern must be to preserve existing jobs and create other new ones to allow European citizens to make a decent living. This objective can only be guaranteed through making substantial investments in economic and social development, transport and energy infrastructure, agriculture, research, education and health. This is precisely the reason that the European Council must focus particular attention on the EU's industrial policy. According to European statistics, compared to December 2009, in January 2010, industrial output fell by 2% in the euro area and by 0.2% at EU27 level. At Community level, industry generates 26.4% of GDP, but there are Member States where industrial output contributes only 14% of GDP. The European Union must retain its global competitiveness. In order to achieve this, jobs and industrial output must be kept within the European Union and not relocated to third countries.